Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 10, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143028                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  ESTATE DEVELOPMENT COMPANY,                                                                             Mary Beth Kelly
           Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 143028
                                                                   COA: 291989
                                                                   Oakland CC: 2004-057182-CC
  OAKLAND COUNTY ROAD COMMISSION,
           Defendant-Third-Party/
           Plaintiff-Appellant,
  v
  THOMPSON-McCULLY COMPANY, a/k/a
  THOMPSON-McCULLY COMPANY, L.L.C.,
          Third-Party Defendant/
          Third-Party Plaintiff-Appellee,
  v
  OAKLAND EXCAVATING COMPANY,
  OWEN TREE SERVICE, and ACKLEY
  CONSTRUCTION,
           Third-Party Defendants.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 10, 2011                     _________________________________________
           0810                                                               Clerk